Citation Nr: 0927440	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-19 918	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for testicular cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  After the decision was entered, 
the Veteran's case was transferred to the Cleveland, Ohio RO.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in April 2009.  

The Board notes that the Veteran appealed the denial of 
service connection for bilateral hearing loss.  However, 
hearing loss was granted for the Veteran's left ear by way of 
a May 2008 rating decision.  Consequently, with regard to the 
hearing loss claim, the issue currently on appeal is now 
limited to service connection for hearing loss in the right 
ear

The Board also notes that the Veteran indicated that he was 
withdrawing his appeal as to the issues of entitlement to 
service connection for hypertension and testicular cancer in 
a January 2009 statement.  However, at the April 2009 hearing 
he indicated that he desired to continue to pursue an appeal 
as to those claims.  Consequently, for reasons that will be 
elaborated on below, those issues are listed on the cover 
page of this decision and will be addressed in this decision.  

Additionally, at the April 2009 hearing the Veteran indicated 
that he desired to continue an appeal for entitlement to 
service connection for erectile dysfunction.  However, the 
Board notes that the Veteran never perfected an appeal for 
entitlement to service connection for erectile dysfunction.  

In this regard, the Board notes that the claim of entitlement 
to service connection for erectile dysfunction was denied in 
a June 2007 rating decision.  In August 2007 the Veteran 
submitted a notice of disagreement with the denial of 
entitlement to service connection for erectile dysfunction.  
A statement of the case (SOC) was issued by the Cleveland RO 
in March 2008.  The Veteran's representative submitted a 
statement dated in June 2008 and indicated that the Veteran 
did not wish to pursue an appeal of the claim for erectile 
dysfunction.  (The Veteran also submitted a signed statement 
to this effect at the same time the June 2008 statement was 
received from the Veteran's representative).  At the April 
2009 hearing the Veteran indicated that he desired to pursue 
an appeal for erectile dysfunction.  However, no substantive 
appeal was ever filed and as such an appeal was not perfected 
as to this issue.  

The Board considered the recent case of Percy v. Shinseki, 
No. 05-2961 (U.S. Vet. App. Apr. 17, 2009), wherein the 
United States Court of Appeals for Veterans Claims found 
38 U.S.C.A. § 7105 was not intended to foreclose the Board's 
exercise of jurisdiction over a matter in which a substantive 
appeal was untimely.  Consequently, because the 60-day filing 
period is not jurisdictional, VA may waive any issue of 
timeliness in the filing of the substantive appeal, either 
explicitly or implicitly, and is not required to close an 
appeal for failure to file a timely substantive appeal.  
Unlike the circumstances in Percy, however, the Board is not 
herein dismissing an appeal based on the substantive appeal 
being inadequate or untimely.  Rather, the Board is merely 
finding that a timely substantive appeal was never actually 
submitted.

Furthermore the Board notes that Percy involved a situation 
in which a claimant submitted a substantive appeal after the 
expiration of the time in which he had to do so, but the RO 
proceeded to treat the issue as having been perfected by 
certifying the matter for appeal, and the Board had even 
treated the issue as being on appeal during a personal 
hearing.  Thus, the Court found that VA had essentially 
waived any objective to the substantive appeal being 
untimely.  

In this case, however, neither the RO nor the Board have ever 
treated the issue of entitlement to service connection for 
erectile dysfunction as having been perfected for appeal 
through the submission of a substantive appeal.  A Statement 
of the Case was issued by the RO addressing that issue in 
March 2008, and no document was ever received from either the 
Veteran or his representative thereafter expressing a desire 
to continue his appeal on that issue.  In fact, in May 2008, 
both the Veteran and his accredited representative submitted 
statements indicating that he did not wish to pursue an 
appeal as to that issue.  As noted, he later submitted 
another statement in January 2009 in which he expressed the 
desire to withdraw all of his claims except service 
connection for hearing loss.  While the issue of erectile 
dysfunction was discussed at his personal hearing before the 
undersigned, the Veteran was specifically advised at the 
outset of the hearing, that the matter was not clearly on 
appeal before the Board, and that the matter of whether or 
not it was would be a subject of the hearing.

The Board is sympathetic to the Veteran's testimony offered 
during his hearing that he only withdrew his appeals based on 
bad advice.  Consequently, the Board has reinstated the 
appeals with respect to the claims of entitlement to service 
connection for hypertension and testicular cancer.  However, 
unlike those claims, no substantive appeal was ever submitted 
with respect to the claim of service connection for erectile 
dysfunction, and, in fact, no statement whatsoever expressing 
a desire to continue that appeal was received by VA until the 
personal hearing held in April 2009, which is over one year 
following the date of issuance of the Statement of the Case, 
and almost two years after the date of the rating decision 
that denied the claim.  Under such circumstances, the Board 
concludes that the claim of entitlement to service connection 
for erectile dysfunction is not currently on appeal.

As the Veteran expressed during his personal hearing that he 
desired pursue a claim, however, the matter of whether to 
reopen the previously denied claim of service connection for 
erectile dysfunction is referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  The Veteran does not have right ear hearing attributable 
to his period of military service.

2.  The Veteran does not have hypertension that is 
attributable to military service, or was caused or made worse 
by service-connected disability.

3.  The Veteran's testicular cancer is not attributable to 
military service including exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The Veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service; hypertension is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 and Supp. 2008); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309 (2008); 38 C.F.R. § 3.310 (2006).

3.  The does not have testicular cancer that is the result of 
disease or injury incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board finds that a notice letter dated in November 2004 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the Veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  The Veteran was also requested to 
submit evidence in support of his claims.  He was also 
advised how to substantiate a claim on both a direct and 
secondary basis.

Additionally, while the RO has not provided the Veteran 
notice with respect to effective dates and rating criteria 
provisions, no such issues are currently before the Board.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Furthermore, as the claims of entitlement to service 
connection are being denied, and failure to provide notice on 
those elements are harmless.

The Board points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist in connection with the claims on appeal decided 
herein.  The RO has obtained the Veteran's service treatment 
records (STRs) and private medical records.  The Veteran was 
provided with a VA examination for his hearing loss claim.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims of service connection for 
hypertension and testicular cancer, as discussed in more 
detail below, the record is absent for competent evidence 
that these disabilities are the result of a disease or injury 
incurred in or aggravated by active military service.  The 
Board cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability or death for the purpose 
of satisfying the criteria of McLendon.  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking the Veteran's 
hypertension and testicular cancer to service or a service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination. 

However, unlike Charles, the Veteran has not reported 
symptoms of either hypertension or testicular cancer in 
service, or a continuity of symptoms since separation, and 
there is no other lay or medical evidence suggesting the 
presence of symptoms during service.  Instead, he has 
asserted a relationship his military service and disabilities 
that reportedly had their onset years after service, which, 
as noted above, is outside the competence of the Veteran as a 
layperson.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases including sensorineural hearing 
loss, hypertension and malignant tumors, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the regulations provided above, the 
regulations also provide that service connection is warranted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2006 
& 2008).  This includes any increase in disability that is 
proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases associated 
with exposure to herbicide agents include chloracne, type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2008); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. 
§ 3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2008).

In this case, the Veteran's STRs confirm that he served in 
the Republic of Vietnam for a period of time.  Specifically, 
the Veteran's STRs document that he was seen for conditions 
unrelated to the issues on appeal at the Danang Air Base in 
the Republic of Vietnam in November 1968, May 1969, and July 
1969.  Consequently, he is presumed to have been exposed to 
herbicides during military service.  

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A.  Right Ear Hearing Loss

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2008).  

Audiometric testing performed at the Veteran's entrance into 
service in June 1967 revealed puretone thresholds of 15, 0, 
0, and 0 decibels in the right ear, at 500, 1000, 2000, and 
4000 Hertz, respectively.  The Veteran reported a severe 
earache in December 1969.  His right ear canal was reported 
to be inflamed and he was assessed with pharyngitis.  The 
Veteran was referred for an ear, nose and throat consultation 
in June 1971 based on left ear hearing loss.  Audiometric 
testing performed at that time revealed puretone thresholds 
of 20, 15, 20, and 15 decibels in the right ear, at 1000, 
2000, 3000, and 4000 Hertz, respectively.  Audiometric 
testing performed at the Veteran's separation examination in 
June 1971 revealed puretone thresholds of 10, 5, 0, 10, and 5 
decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  The separation examination indicates 
that the Veteran had high frequency hearing loss.  The 
Veteran also reported hearing loss on a June 1971 report of 
medical history form prepared in conjunction with his 
separation examination.   

The Veteran's DD214 indicates that his military occupation 
specialty (MOS) was an Enforcement Specialist.  

Associated with the claims file are private audiograms from 
North Central Electric dated in April 1980, May 2003, and May 
2005.  Audiometric testing performed in April 1980 revealed 
puretone thresholds of 15, 10, 0, 15, and 20 decibels in the 
right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The examiner specifically indicated that the 
Veteran had high frequency loss in the left ear only.  
Audiometric testing performed in May 2003 revealed puretone 
thresholds of 20, 10, 10, 50, and 55 decibels in the right 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
Audiometric testing performed in May 2005 revealed puretone 
thresholds of 20, 10, 5, 45, and 50 decibels in the right 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

The Veteran was afforded a VA audiometric examination in 
April 2008.  The examiner indicated that the claims file had 
been reviewed.  Audiometric testing performed at that time 
revealed puretone thresholds of 10, 15, 10, 45, and 50 
decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Speech recognition testing was 96 
percent for the right ear.  The examiner indicated that 
because the Veteran's right ear hearing was normal on two 
audiograms from service dated in June 1971 and on a private 
audiogram dated in April 1980, the Veteran's right ear 
hearing loss was less likely than not related to noise 
exposure while in the military.  

The Veteran testified at a video conference hearing in April 
2009.  He indicated that he did not have hearing loss prior 
to military service.  He said he was in law enforcement in 
service and used 38s and M16s.  He testified that he also 
fired M60s.  He said he worked as a security policeman in 
Vietnam and that his base was located directly at the end of 
a runway where planes took off and landed.  He said he was 
exposed to jets, airplanes, and helicopters.  He said he was 
stationed about a quarter of a mile from where the landings 
took place.  The Veteran testified that he felt the noise 
vibrations from the landing and had to stop talking until the 
aircraft cleared the area.  He said he was stationed in 
Vietnam for eight months.  He indicated that he was not 
provided ear plugs or any ear protection.  He indicated that 
he did not notice any haring loss until he joined the United 
States Park Police after service in 1971 and underwent 
audiometric testing.  He said he underwent an employment 
physical in 1980 with North Central Electric Corporation and 
that revealed hearing loss.  The Veteran testified that he 
wore hearing aids which were provided from VA.  The Veteran's 
spouse testified that his hearing loss had become more 
significant several years ago.  She said the Veteran's 
audiologist indicated that his hearing loss was likely 
related to his service but that she would not testify to that 
fact.  

The Veteran claims that he has right ear hearing loss that is 
directly related to his military service.  There is no 
evidence of exposure to acoustic trauma while in service.  
The Veteran was not a combatant, notwithstanding his 
contention that he was exposed to acoustic trauma while 
stationed on the flight line in Vietnam and while working in 
law enforcement during service firing weapons.  The Board 
acknowledges the Veteran's report of hearing loss on his June 
1971 report of medical history and the notation of high 
frequency hearing loss on the separation examination; 
however, the Board also notes that the Veteran's right ear 
hearing was normal at his separation and the STRs contain no 
other mention of or treatment for any right hearing loss 
complaint.  Furthermore, the Veteran was specifically treated 
at that time for hearing loss in his left ear, which could 
account for the references to hearing loss at separation, 
there is an absence of any specific indication of right ear 
hearing loss until May 2003, more than thirty years after 
service.  As noted in the Introduction, service connection 
has been granted for hearing loss in the left ear.

The Board notes that the only medical opinion of record, that 
of the April 2008 VA examiner indicates that the Veteran's 
right ear hearing loss was less likely than not related to 
his military service.  The examiner took into account the 
Veteran's lay report as to his history, but his rationale was 
primarily based on the fact that the Veteran's right ear 
hearing was normal on two audiograms from service dated in 
June 1971 and on a private audiogram dated in April 1980.   
Furthermore, there is no competent evidence of the Veteran 
having a documented sensorineural hearing loss that met the 
criteria for a compensable rating within one year after 
service.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's assertions that he 
currently has right ear hearing loss as the result of his 
active duty service.  Certainly, the Veteran and his wife can 
both to factual matters of which he had first-hand knowledge, 
such as subjective complaints of trouble hearing during and 
after service, or the types of noises he was exposed to in-
service, and their assertions are entitled to probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Board ultimately places more probative 
weight on the opinion of the competent health care specialist 
who reviewed the record, including the results of audiograms 
obtained during service and since service, and found that a 
relationship between his current disability and service was 
less likely. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
right ear hearing loss.

B.  Hypertension

The Veteran's STRs indicate that his blood pressure was 
recorded as 128/86 at his entrance examination in June 1967.  
His blood pressure was recorded as 120/80 at his June 1971 
separation examination.  The Veteran denied high/low blood 
pressure on reports of medical history forms dated in June 
1967 and June 1971 prepared in conjunction with his entrance 
and separation examinations.  The STRs do not reveal any 
complaints, findings or treatment for hypertension.  

Associated with the claims file is a letter from J. Rosso, 
M.D., dated in March 2005.  Dr. Rosso indicated that 
hypertension was first diagnosed in August 1992 and that the 
Veteran had been on medical treatment for hypertension since 
that time.  Dr. Rosso also indicated that the Veteran had 
been diagnosed with diabetes mellitus in February 1999.  

Also associated with the claims file are treatment reports 
from Dr. Rosso dated from August 1992 to April 2007.  The 
records document a diagnosis of essential hypertension for 
which the Veteran was treated with medication.

The Veteran testified at a video conference hearing in April 
2009.  The Veteran indicated that he was not diagnosed with 
hypertension until 1999 after he was diagnosed with 
testicular cancer.  He said his private physician (Dr. Rosso) 
told him that he believed that the hypertension was related 
to Agent Orange and his diabetes.  The Veteran's spouse 
testified that Dr Rosso indicated that the Veteran's diabetes 
was causing or aggravating his hypertension.  The Veteran 
indicated that he believed his hypertension was aggravated by 
his diabetes.  

The Veteran claims that he has hypertension related to his 
military service including exposure to herbicides or as 
secondary to his service-connected diabetes mellitus.  

As an initial matter, the Board notes that hypertension is 
not a disease associated with exposure to herbicide agents 
which may be presumed to have been incurred in service.  
Consequently, he is not entitled to service connection on a 
presumptive basis.  

Additionally, there is no showing of a relationship between 
the Veteran's hypertension and his period of military service 
or to his service-connected diabetes mellitus.  The Veteran 
was not diagnosed with hypertension until 1992, more than 
twenty years after he left service.  There is no competent 
medical evidence to indicate that the Veteran's hypertension 
was caused by or worsened by his diabetes mellitus.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The amount of time that passed between 
service and the first complaint of record of hypertension is 
also evidence that weighs against the Veteran's claim. 

The evidence does not reveal a showing of a relationship to 
the Veteran's period of military service or to his service-
connected diabetes mellitus.  The Veteran has not submitted 
any other evidence which provides a basis for the conclusion 
that the Veteran's current hypertension is related to his 
period of service or manifested within one year of the 
Veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.

The Board acknowledges the Veteran's assertion that he has 
hypertension as a result of his diabetes mellitus.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington, supra.  However, the Veteran 
as a lay person has not been shown to be capable of making 
medical conclusions, thus, his statements relating his 
hypertension to his diabetes or to service are not competent.  
See Espiritu, Jandreau, supra.  Therefore, his lay testimony 
cannot establish a link between the disability and service or 
a service-connected disability.

In short, there is no competent evidence of hypertension 
during service or within a year of the Veteran's separation 
from service, and no competent evidence linking the current 
hypertension to service or to a service-connected disability.  
There is also no lay evidence of any continuity of 
symptomatology between military service and his current 
diagnosis.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension.

C.  Testicular Cancer

The Veteran's STRs do not reveal any complaints, findings or 
treatment for testicular cancer.  

Associated with the claims file are private treatment reports 
from Mercy Hospital dated from November 1991 to December 
1993.  The Veteran was admitted to the hospital for pain and 
tenderness of the right testicle in November 1991.  At the 
time of admission it was noted to be difficult to ascertain 
whether it was torsion of the testicle or epididymal 
orchitis.  The possibility of a tumor was not ruled out.  In 
December 1991 he was reported to have been diagnosed with 
testicular cancer.  The Veteran underwent a right 
orchidectomy in and an excision of the right spermatic cord 
and right side of the scrotum in December 1991.

Associated with the claims file is a letter from Dr. Rosso 
dated in March 2005.  Dr. Rosso indicated that the Veteran 
was diagnosed with right testicular cancer, status post right 
orchectomy in 1991.  He said the Veteran received no 
chemotherapy following the orchectomy.  

The Veteran testified at a video conference hearing in April 
2009.  He indicated that he had his right testicle removed 
due to cancer.  He said he believed that his testicular 
cancer was attributable to his herbicide exposure.  He 
testified that his surgeon would not provide an opinion 
linking testicular cancer to his herbicide exposure.  

The Veteran claims that he has testicular cancer which is 
related to his exposure to herbicides in service.  

As an initial matter, the Board notes that testicular cancer 
is not a disease associated with exposure to herbicide agents 
which may be presumed to have been incurred in service.  
Consequently, he is not entitled to service connection on a 
presumptive basis.  

The Board will now consider whether service connection is 
warranted on a direct basis.  However, in this case, there is 
no showing of a relationship between the Veteran's testicular 
cancer and his period of military service.  The Veteran was 
not diagnosed with testicular cancer until 1991, twenty years 
after he left service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson, supra.  The amount of 
time that passed between service and the first diagnosis of 
record of testicular cancer is also evidence that weighs 
against the Veteran's claim. 

The evidence does not reveal a showing of a relationship to 
the Veteran's period of military service.  The Veteran has 
not submitted any competent evidence which provides a basis 
for the conclusion that the Veteran's testicular cancer is 
related to his period of service or manifested within one 
year of the Veteran's separation from service.  38 C.F.R. §§ 
3.307, 3.309.  The Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  See 
Espiritu, supra.  While the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.   See Layno, supra.  Therefore, his lay 
testimony cannot establish a link between the disability and 
service, including exposure to herbicides.  

In short, there is no competent evidence of testicular cancer 
during service or within a year of the Veteran's separation 
from service, and no competent evidence linking the 
testicular cancer to service, including exposure to 
herbicides.  There is also no lay evidence of any continuity 
of symptomatology between military service and his current 
diagnosis.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for testicular cancer.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for right ear hearing loss, hypertension 
or testicular cancer.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied. 

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for testicular cancer is 
denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


